                                                                                            Case 3:20-cv-00140-MMD-WGC Document 31 Filed 08/02/21 Page 1 of 2



                                                                                        1   LIPSON NEILSON P.C.
                                                                                            JOSEPH P. GARIN, ESQ.
                                                                                        2   Nevada Bar No. 6653
                                                                                            JESSICA A. GREEN, ESQ.
                                                                                        3   Nevada Bar No. 12383
                                                                                            9900 Covington Cross Drive, Suite 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            Phone: (702) 382-1500
                                                                                        5   Fax: (702) 382-1512
                                                                                            jgarin@lipsonneilson.com
                                                                                        6   jgreen@lipsonneilson.com

                                                                                        7   Attorneys for Defendant
                                                                                            Summit BHC Sacramento, LLC dba
                                                                                        8   Valley Recovery Center of NV

                                                                                        9                                 UNITED STATES DISTRICT COURT
                                                                                                                                DISTRICT OF NEVADA
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10                                               ***
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                             JOE CULVER, an individual,                     ) Case No: 3:20-cv-00140-MMD-WGC
                                                                                       11                                                   )
                                                                                                                     Plaintiff,             )
                                                                                       12        vs.                                        ) STIPULATION AND ORDER FOR
                                                                                                                                            ) DISMISSAL
LIPSON NEILSON P.C.




                                                                                       13    SUMMIT BHC SACRAMENTO, LLC d/b/a               )
                                                                                             VALLEY RECOVERY CENTER OF NV, a                )
                                                                                       14    foreign limited liability company; DOE         )
                                                                                             BUSINESS ENTITIES 1-10.                        )
                                                                                       15                                                   )
                                                                                                                     Defendant.             )
                                                                                       16    _________________________________              )
                                                                                       17          Plaintiff JOE CULVER (“Plaintiff”) and Defendant SUMMIT BHC SACRAMENTO,
                                                                                       18   LLC d/b/a VALLEY RECOERY CENTER OF NV (“Valley Recovery”) by and through their
                                                                                       19   undersigned counsel, pursuant to Federal Rule Civil Procedure 41(a), hereby stipulate to
                                                                                       20   dismissal, with prejudice, of Plaintiff’s Complaint, and any cause of action and claims for
                                                                                       21   ///
                                                                                       22
                                                                                                                                                   28




                                                                                            ///
                                                                                       23   ///
                                                                                       24   ///
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25   ///
                                                                                       26   ///
                                                                                       27   ///
                                                                                       28

                                                                                                                                     Page 1 of 2
                                                                                            Case 3:20-cv-00140-MMD-WGC Document 31 Filed 08/02/21 Page 2 of 2


                                                                                                                                                          Culver v. Valley Recovery
                                                                                        1                                                      Case No.: 3:20-cv-00140-MMD-WGC
                                                                                                                                       ______________________________________
                                                                                        2
                                                                                        3   relief asserted in these proceedings by Plaintiff against Valley Recovery, with each of the

                                                                                        4   parties to bear their own respective attorneys’ fees and costs.

                                                                                        5    DATED: 08/02/21                            DATED: 08/02/21
                                                                                        6    THE GEDDES LAW FIRM P.C.                   LIPSON NEILSON P.C.
                                                                                        7        /s/ Kristen R. Geddes                      /s/ Jessica A. Green
                                                                                             By:____________________________            By:__________________________________
                                                                                        8       WILLIAM J. GEDDES, ESQ.                     JOSEPH P. GARIN, ESQ.
                                                                                                Nevada Bar No. 6984                         Nevada Bar No. 6653
                                                                                        9       KRISTEN R. GEDDES, ESQ.                     JESSICA A. GREEN, ESQ.
                                                                                                Nevada Bar No. 9027                         Nevada Bar No. 12383
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10       1575 Delucchi Lane, Suite 206               AMANDA A. EBERT, ESQ.
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                Reno, NV 89502                              Nevada Bar No. 12731
                                                                                       11                                                   9900 Covington Cross Drive, Suite 120
                                                                                                Attorney for Plaintiff Joe Culver           Las Vegas, Nevada 89144
                                                                                       12
LIPSON NEILSON P.C.




                                                                                                                                            Attorneys for Defendant Summit BHC
                                                                                       13                                                   Sacramento, LLC dba Valley Recovery
                                                                                                                                            Center of NV
                                                                                       14
                                                                                       15
                                                                                       16                                             ORDER

                                                                                       17         Based on the foregoing, IT IS HEREBY ORDERED that this action by Plaintiff

                                                                                       18   against Defendant Valley Recovery is dismissed with prejudice, each party to bear their

                                                                                       19   respective fees and costs.

                                                                                       20                     2 Day of August
                                                                                                                  nd
                                                                                                  DATED this _____________________, 2021.

                                                                                       21
                                                                                       22
                                                                                                                                                   28




                                                                                                                                     ________________________________
                                                                                       23                                            U. S. DISTRICT COURT JUDGE

                                                                                       24
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25
                                                                                       26
                                                                                       27
                                                                                       28

                                                                                                                                    Page 2 of 2
